 PROB 12C                                                                            Report Date: September 30, 2019
(6/16)

                                        United States District Court                                   FILED IN THE
                                                                                                   U.S. DISTRICT COURT
                                                                                             EASTERN DISTRICT OF WASHINGTON

                                                        for the
                                                                                              Sep 30, 2019
                                         Eastern District of Washington                           SEAN F. MCAVOY, CLERK




                     Petition for Warrant or Summons for Offender Under Supervision

 Name of Offender: Alonzo Emitt Montoya                      Case Number: 0980 2:16CR00004-JLQ-1
 Address of Offender:                     Spokane Valley, Washington 99016
 Name of Sentencing Judicial Officer: The Honorable Justin L. Quackenbush, Senior U.S. District Judge
 Date of Original Sentence: September 23, 2016
 Original Offense:       Felon in Possession of Firearm, 18 U.S.C. §§ 922(g)(1),924(a)(2)
 Original Sentence:      Prison - 24 months                  Type of Supervision: Supervised Release
                         TSR - 36 months
 Asst. U.S. Attorney:    Earl Allan Hicks                    Date Supervision Commenced: December 15, 2018
 Defense Attorney:       Federal Defender’s Office           Date Supervision Expires: December 14, 2021

                                          PETITIONING THE COURT

To issue a WARRANT.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number      Nature of Noncompliance

                      Special Condition #23: The defendant shall abstain from the use of illegal controlled
            1         substances, and shall submit to urinalysis and sweat patch testing, as directed by the supervising
                      officer, but no more than 6 tests per month, in order to confirm continued abstinence from these
                      substances.

                      Supporting Evidence: Mr. Montoya is in direct violation of special condition number 23 by
                      reporting he used methamphetamine on September 23, 2019.

                      On December 17, 2019, Mr. Montoya was given a copy of his judgment and his conditions of
                      supervision were explained to him. He stated that he understood the conditions in full.

                      On September 23, 2019, Mr. Montoya reported to the U.S. Probation Office to supply a urine
                      sample. He supplied a urine sample that tested positive for methamphetamine. He signed a drug
                      use admission form stating he consumed methamphetamine on September 23, 2019.
            2         Standard Condition # 9: After initially reporting to the probation office, the defendant will
                      receive instructions from the court or the probation officer about how and when to report to the
                      probation officer, and the defendant must report to the probation officer as instructed.

                      Supporting Evidence: On September 30, 2019, Mr. Montoya was in direct violation of
                      standard condition number 9 by failing to report to this officer as directed.
